






This election to defer compensation and to receive an award of Restricted Stock
Units in lieu thereof, must be properly completed, signed, dated and submitted
to [______________] no later than May 31, [20___], or it will not be accepted by
the Company as a valid election.






TEXAS INDUSTRIES, INC.
MANAGEMENT DEFERRED COMPENSATION PLAN


ELECTION AGREEMENT


This Election Agreement (this “Election Agreement”) is entered into between the
undersigned participant (“Participant”) and TEXAS INDUSTRIES, INC. (the
“Company”), on the date of Participant's signature shown below, pursuant to the
Texas Industries, Inc. Management Deferred Compensation Plan (the “Plan”). The
attached Elections to Defer (whether one or more, the “Elections”) and
Restricted Stock Unit Agreement (the “RSU Agreement”) are incorporated by
reference into and made a part of this Election Agreement.


(1)    I elect to defer the portions of my compensation described in the
attached Elections.


(2)    I understand and acknowledge that this Election Agreement will be
irrevocable unless the Company, in its discretion, permits changes to this
election on or before the last permissible date for making this election in
accordance with the initial deferral rules under Section 1.409A-2(a) of the
Treasury Regulations. If the Plan terminates prior to the date the RSUs and
Matching RSUs are settled, the RSUs and Matching RSUs will be settled at the
time and in the manner set forth in this Election Agreement and RSU Agreement
and the Plan. Notwithstanding the foregoing, the Company may terminate the Plan
and provide for accelerated payments and distributions of all amounts owed
pursuant to this Election Agreement and the RSU Agreement to the extent such
accelerated payment is permitted for purposes of Section 409A of the Internal
Revenue Code.


(3)    I understand and acknowledge that this election will not apply to any
cash payments or restricted stock unit awards other than those described in the
attached Elections. A new election must be submitted for any payments or awards
related to subsequent years.


(4)    I acknowledge that I have received and reviewed a copy of the Plan and
the RSU Agreement. The RSU Agreement and the Plan will govern the terms and
conditions applicable to the RSUs and Matching RSUs awarded pursuant to this
Election Agreement, and I agree to be bound by the terms and provisions thereof.
Capitalized terms that are used but not otherwise defined herein shall have the
meaning prescribed in the Plan and the RSU Agreement.


Participant's Signature: _______________________________________    Date:
____________


Participant's Name Printed: ___________________________________________________


Texas Industries, Inc.


By: _______________________________________________________    Date:
_____________
Name:                                    
Title:




--------------------------------------------------------------------------------




ELECTION TO DEFER


Annual Incentive Payment


(1)    I hereby elect to defer the following portion of any amount otherwise
payable to me as my annual cash incentive payment (“Annual Incentive Payment”)
pursuant to the Company's [_____ Annual Incentive Plan], which normally would be
paid in July [____], and to receive an award of RSUs under the Plan in lieu of
such amount:


(a)
percent (not to exceed 100%),



(b)
$___________________________ (or the total amount of the Annual Incentive
Payment, if less), or



(c)
The lesser of percent (not to exceed 100%) or $_____________________.



(2)    I understand that FICA and other employment taxes will be due on the
total amount of my Annual Incentive Payment, including the amount I elect to
defer. I agree that to the extent that the remaining amount of my Annual
Incentive Payment (after deduction of the amount I elect to defer) is not
sufficient to pay the FICA and other employment taxes plus the federal income
tax due on such remaining amount, the shortfall will be deducted from my regular
paycheck and any other amounts due to me.


(3)    I understand and acknowledge that the number of RSUs that will be
credited to my Plan account on the applicable Award Date on account of this
election will be determined in the manner provided in the Plan and the attached
RSU Agreement.


(4)    I understand and acknowledge that the Company will make a grant of
Matching RSUs that will be credited to my Plan account on the applicable Award
Date in an amount equal to [__%] of the RSUs that are credited to my Plan
account in accordance with this election.


(5)    I hereby elect to receive payment with respect to my RSUs and Matching
RSUs awarded pursuant to this election on the ______ anniversary of the
applicable Award Date (this may not be earlier than the fourth anniversary). I
understand that I could become entitled to an earlier payment pursuant to the
terms of the Plan or the RSU Agreement.




Participant's Initials: ________
































--------------------------------------------------------------------------------




ELECTION TO DEFER
Long-Term Incentive Payment


(1)    I hereby elect to defer the following portion of any amount otherwise
payable to me as my long-term cash incentive payment (“Long-Term Incentive
Payment”) pursuant to the Company's [Three Year Incentive Plan for the three
fiscal years ending May 31, _____], which normally would be paid in July [____],
and to receive an award of RSUs under the Plan in lieu of such amount:


(a)
percent (not to exceed 100%),



(b)
$___________________________ (or the total amount of the Long-Term Incentive
Payment, if less), or



(c)
The lesser of percent (not to exceed 100%) or $_____________________.



(2)    I understand that FICA and other employment taxes will be due on the
total amount of my Annual Incentive Payment, including the amount I elect to
defer. I agree that to the extent that the remaining amount of my Annual
Incentive Payment (after deduction of the amount I elect to defer) is not
sufficient to pay the FICA and other employment taxes plus the federal income
tax due on such remaining amount, the shortfall will be deducted from my regular
paycheck and any other amounts due to me.


(3)    I understand and acknowledge that the number of RSUs that will be
credited to my Plan account on the applicable Award Date on account of this
election will be determined in the manner provided in the Plan and the attached
RSU Agreement.


(4)    I understand and acknowledge that the Company will make a grant of
Matching RSUs that will be credited to my Plan account on the applicable Award
Date in an amount equal to [__%] of the RSUs that are credited to my Plan
account in accordance with this election.


(5)    I hereby elect to receive payment with respect to my RSUs and Matching
RSUs awarded pursuant to this election on the ______ anniversary of the
applicable Award Date (this may not be earlier than the fourth anniversary). I
understand that I could become entitled to an earlier payment pursuant to the
terms of the Plan or the RSU Agreement.




Participant's Initials: ________


































--------------------------------------------------------------------------------




ELECTION TO DEFER
Restricted Stock Unit Award


(1)    I hereby elect to defer the following portion of any performance-based
restricted stock units otherwise awarded to me under the Texas Industries, Inc.
2004 Omnibus Equity Compensation Plan (“2004 Omnibus Plan”), which normally
would be awarded in July [____], and to receive an award of Performance-Based
RSUs under the Plan in lieu of such award:


(a)
percent (not to exceed 100%) rounded down to the nearest whole performance-based
restricted stock unit,



(b)
_____________________ performance-based restricted stock units (or the total
performance-based restricted stock units awarded, if less), or



(c)
The lesser of percent (not to exceed 100%) rounded down to the nearest whole
performance-based restricted stock unit or _________________ performance-based
restricted stock units.



(2)    I hereby elect to defer the following portion of any other (non
performance-based) restricted stock units otherwise awarded to me under the
Texas Industries, Inc. 2004 Omnibus Equity Compensation Plan (“2004 Omnibus
Plan”), which normally would be awarded in July [____], and to receive an award
of RSUs under the Plan in lieu of such award:


(a)
percent (not to exceed 100%) rounded down to the nearest whole non
performance-based restricted stock unit,



(b)
_____________________ non performance-based restricted stock units (or the total
non performance-based restricted stock units awarded, if less), or



(c)
The lesser of percent (not to exceed 100%) rounded down to the nearest whole non
performance-based restricted stock unit or _________________ non
performance-based restricted stock units.



(3)    I understand and acknowledge that the number of RSUs that will be
credited to my Plan account on the applicable Award Date on account of this
election will be equal to the number of restricted stock units that I elect to
defer.


(4)    I understand and acknowledge that the Company will make a grant of
Matching RSUs that will be credited to my Plan account on the applicable Award
Date in a number equal to [__%] of the number of RSUs (including
Performance-Based RSUs) that are credited to my Plan account in accordance with
this election.


(5)    I hereby elect to receive payment with respect to my RSUs and Matching
RSUs awarded pursuant to this election on the _____ anniversary of the
applicable Award Date (this may not be earlier than the fourth anniversary). I
understand that I could become entitled to an earlier payment pursuant to the
terms of the Plan or the RSU Agreement.


(6)    I further understand and acknowledge that the RSUs and Matching RSUs to
be awarded pursuant to this election will be subject to the terms and conditions
of the Plan and the attached RSU Agreement, and will not be subject to the terms
of the 2004 Omnibus Plan or to the terms of the award of restricted stock units
under the 2004 Omnibus Plan that I otherwise would have received but for this
election,




--------------------------------------------------------------------------------




and that the terms and conditions of the RSUs under this Plan are different than
the terms and conditions of an award under the 2004 Omnibus Plan.


(7)    This Election to Defer a portion of any restricted stock units otherwise
awarded to me under the 2004 Omnibus Plan will not be valid unless an election
to defer all or a portion of such award on the Effective Date would comply with
the rules regarding the timing of an initial deferral election of such amount
for purposes of Code Section 409A.


Participant's Initials: ________




















































































--------------------------------------------------------------------------------








ELECTION TO DEFER
Cash Director's Fee


(1)    I hereby elect to defer the following portion of any amount otherwise
payable to me as my annual cash director's fee (“Cash Director's Fee”), which
normally would be paid in January [____], and to receive an award of RSUs under
the Plan in lieu of such amount:


(a)
percent (not to exceed 100%),



(b)
$___________________________(or the total amount of the Cash Director's Fee, if
less), or



(c)
The lesser of percent (not to exceed 100%) or $_____________________.



(2)    I understand and acknowledge that the number of RSUs that will be
credited to my Plan account on the applicable Award Date on account of this
election will be determined in the manner provided in the Plan and the attached
RSU Agreement.


(3)    I understand and acknowledge that the Company will make a grant of
Matching RSUs that will be credited to my Plan account on the applicable Award
Date in an amount equal to [__%] of the RSUs that are credited to my Plan
account in accordance with this election.


(4)    I hereby elect to receive payment with respect to my RSUs and Matching
RSUs awarded pursuant to this election on the ______ anniversary of the
applicable Award Date (this may not be earlier than the fourth anniversary). I
understand that I could become entitled to an earlier payment pursuant to the
terms of the Plan or the RSU Agreement.


(5)    Notwithstanding the other provisions of the RSU Agreement and the Plan, I
understand that for purposes of my election to defer my Cash Director's Fee, the
term “Retirement” shall mean I am not re-elected upon the expiration of my term
of office as a director of the Company.




Participant's Initials: ________






































--------------------------------------------------------------------------------






RESTRICTED STOCK UNIT AGREEMENT
Under the
TEXAS INDUSTRIES, INC. MANAGEMENT DEFERRED COMPENSATION PLAN


This Restricted Stock Unit Agreement (“RSU Agreement”) is incorporated into and
made a part of the Election Agreement to which it is attached, and is between
the Participant named in such Election Agreement (“Participant”) and TEXAS
INDUSTRIES, INC., pursuant to the Texas Industries, Inc. Management Deferred
Compensation Plan.


ARTICLE I


Definitions


(a)
“Award Date” means the date on which a Cash Payment or an award of restricted
stock units under the 2004 Omnibus Plan would have been made to Participant but
for his or her election to receive RSUs under the Plan in lieu of such Cash
Payment or award of restricted stock units.



(b)
“Cash Payment” means a cash payment identified in an attached Election to Defer,
the payment of some or all of which Participant has elected to defer and to
receive RSUs under the Plan in lieu thereof, provided that no amount will be
treated as a “Cash Payment” for purposes of the Election Agreement unless an
election to defer all or a portion of such amount on the Effective Date would
comply with the rules regarding the timing of an initial deferral election of
such amount for purposes of Code Section 409A.



(c)    “Common Stock” means shares of the Company's Common Stock, $1.00 par
value.


(d)
“Company” means Texas Industries, Inc., a Delaware corporation, and any
successor thereto.



(e)
“Deferral Period” means a period of time (expressed in whole years) beginning on
the applicable Award Date and ending on the date specified by Participant in the
applicable Election to Defer that shall not be earlier than the fourth
anniversary of the Award Date.



(f)
“Disability” means a physical or mental condition that entitles the Participant
to receive disability benefits under any long-term disability plan maintained by
the Company or its Affiliates or Subsidiaries and covering the Participant,
provided that the definition of disability applied under such plan complies with
the requirements for treating the Participant as “disabled” pursuant to Code
Section 409A.



(g)
“Dividend Equivalent” is defined in Article V.



(h)
“Effective Date” means the date of the Election Agreement.



(i)
“Election Agreement” means the written Election Agreement to which this RSU
Agreement is attached which has been executed by Participant as of the date
shown thereon and which sets forth Participant's election to defer receipt of a
specified portion of Participant's Cash Payment and restricted stock unit award
under the 2004 Omnibus Plan for the applicable Deferral Period, and which
authorizes the Company to credit such amount to the Participant in the form of
an award of RSUs under the Plan.







--------------------------------------------------------------------------------




(j)
“Fair Market Value” with respect to any company in the Index Group means the
closing selling price of a share of its common stock or one of its American
Depository Receipts on the New York Stock Exchange (“NYSE”) or other established
stock exchange or market on the applicable date (or if there was no reported
sale on such exchange or market, then on the last preceding day on which any
reported sale occurred on such exchange or market). Fair Market Value with
respect to the Company shall have the meaning prescribed in the Plan.



(k)
“Fiscal Year” means the fiscal year of the Company which is the twelve-month
period beginning each June 1 and ending the following May 31.



(l)
“Grant Letter” means the letter from the Company to Participant describing the
number and type of restricted stock units granted to Participant pursuant to the
2004 Omnibus Plan.



(m)
“Index Group” means the companies listed on Exhibit A.



(n)
“Minimum Performance-Based RSUs” means the minimum number of Performance-Based
RSUs earned if the Company's Total Shareholder Return ranks above the bottom
quartile of the Index Group, as set forth in the Grant Letter and adjusted pro
rata if less than 100% of the restricted stock units granted under the 2004
Omnibus Plan are deferred pursuant to this Election Agreement.



(o)
“Matching RSUs” means additional RSUs, if any, awarded to Participant pursuant
to Article II, Sections (a)(2) and (b)(2).



(p)
“Performance-Based RSUs” means RSUs that will vest only if the Company meets the
performance standards set forth in Article III.



(q)
“Performance Period” means the period of three consecutive fiscal years
beginning on the first day of the Company's fiscal year in which the
Performance-Based RSUs are granted to Participant.



(r)
“Plan” means the Texas Industries, Inc. Management Deferred Compensation Plan,
as it may be amended from time to time.



(s)
“RSUs” means restricted stock units awarded under the Plan, each of which is a
unit of measurement of compensation payable to a Participant under the Plan
equivalent to the Fair Market Value (as defined in the Plan) of one Share.



(t)
“Separation from Service” means a “separation from service” from the Company, or
if the Participant instead is performing services for an Affiliate or Subsidiary
of the Company on the Effective Date, then such Affiliate or Subsidiary, within
the meaning of Section 409A(a)(2)(A)(i) of the Code or successor provision
thereto and the Treasury Regulations issued thereunder.



(u)
“Share” means a share of Common Stock.



(v)
“Successor” means the legal representative of the estate of a deceased
Participant or the person or persons who shall acquire any rights under the
Election Agreement by bequest or inheritance or by reason of the death of
Participant.



(w)
“Total Shareholder Return” for a company means (i) the change in the Fair Market
Value of a share of its common stock or one of its American Depository Receipts
during the Performance Period, assuming the reinvestment of dividends paid
during the Performance Period, divided by (ii) the Fair Market Value of a share
of its common stock or one of its American Depository





--------------------------------------------------------------------------------




Receipts on the first day of the Performance Period and expressing the result as
a percentage. Total Shareholder Return may be positive or negative.


(x)
Each other capitalized term that is used but not defined in this RSU Agreement
shall have the meaning prescribed in the Plan and the Election Agreement.





ARTICLE II


Award of RSUs and Matching RSUs


(a)
If Participant has elected to defer all or part of his or her Cash Payment
pursuant to the Election Agreement and receive RSUs in lieu thereof, then:

(1)
On the applicable Award Date, Participant's account under the Plan shall be
credited with a number of whole RSUs (rounded down to the nearest whole share)
determined by dividing (i) the amount of the Cash Payment Participant elected to
defer by (ii) the Fair Market Value of a share of Common Stock on the applicable
Award Date. Any amount in respect of a fractional share shall be promptly paid
to Participant in cash on or promptly after the applicable Award Date but no
later than the deadline for payment of the Cash Payment under the terms of the
applicable plan or program to which it relates.

(2)
An additional award of RSUs shall be made to Participant in the form of Matching
RSUs effective on the applicable Award Date at the rate set forth in the
applicable Election to Defer.

(b)
If Participant has elected to defer all or part of his or her award of
restricted stock units under the 2004 Omnibus Plan pursuant to the Election
Agreement and receive RSUs in lieu thereof, then:

(1)
On the applicable Award Date, Participant's account under the Plan shall be
credited with a number of RSUs equal in type and number to the restricted stock
units under the 2004 Omnibus Plan that the Participant elected to defer.

(2)
An additional award of RSUs shall be made to Participant in the form of Matching
RSUs effective on the applicable Award Date at the rate set forth in the
applicable Election to Defer. Matching RSUs will be of the same type and subject
to the same earning, vesting, forfeiture, settlement and other terms as the RSUs
being matched.





ARTICLE III


Earning Performance-Based Restricted Stock Units


(a)
Only Performance-Based RSUs (including Matching RSUs that are Performance-Based
RSUs) that have been earned as provided in this Article III may vest under
Article IV.



(b)
Performance-Based RSUs will be earned based on how the Company's Total
Shareholder Return ranks within the Index Group. At the end of the Performance
Period, the Index Group will be ranked from highest Total Shareholder Return to
the lowest. If the Company's Total Shareholder Return ranks in the bottom
quartile of the Index Group, then no Performance-Based RSUs are earned. If the
Company ranks in the top quartile of the Index Group, then 100% of the
Performance-Based RSUs are earned. If the Company ranks in the second or third
quartile of the





--------------------------------------------------------------------------------




Index Group, the number of the Performance-Based RSUs earned will be equal to
the Minimum Performance-Based RSUs plus the number of the remaining
Performance-Based RSUs found by interpolation. Fractional earned
Performance-Based RSUs will be rounded up to the next whole unit.


Example:


Assume that the Company ranks 43rd in an Index Group of 90 companies, the number
of Performance-Based RSUs granted is 100 and the Minimum Performance-Based RSUs
is 40. Then the company that ranks 23rd in the Index Group would be the lowest
ranked company within the second quartile of the Index Group, and the company
that ranks 68th would be the lowest ranked company within the top quartile. The
number of Performance-Based RSUs earned is:


40 RSUs plus [(43 minus 23) divided by (68 minus 23) times 60 RSUs] = 67 RSUs
    


(c)
Any Performance-Based RSUs that are not earned upon expiration of the
Performance Period shall terminate and Participant shall have no further rights
or interests in the unearned Performance-Based RSUs.



(d)
If the shares of common stock or American Depository Receipts of any Index Group
company were not publicly traded during the entire Performance Period, that
company will be excluded from the Index Group. For this purpose, a company shall
be considered to have been publicly traded during the entire Performance Period
if it continues to be publicly traded as substantially the same business
following a name change or similar event.





ARTICLE IV


Vesting, Forfeiture and Settlement


(a)
RSUs, but not the related Matching RSUs, which Participant has elected to
receive pursuant to Article II, Section (a) of this RSU Agreement shall be fully
vested on the applicable Award Date.



(b)
RSUs (including Performance-Based RSUs), but not the related Matching RSUs,
which Participant has elected to receive pursuant to Article II, Section (b) of
this RSU Agreement shall vest on the fourth anniversary of the applicable Award
Date. Performance-Based RSUs may vest only if they have been earned as provided
in Article III.



(c)
Matching RSUs awarded pursuant to the Election Agreement and Article II shall
vest on the fourth anniversary of the Award Date applicable to such Matching
RSUs; provided, however, that Matching RSUs granted with respect to
Performance-Based RSUs may vest only if the related Performance-Based RSUs have
been earned as provided in Article III.

(d)
Notwithstanding the provisions of Article IV, Sections (b) and (c) of this RSU
Agreement, in the event of a Participant's Separation from Service on account of
Retirement, death or Disability prior to the fourth anniversary of an Award
Date, then:



(i)
Earned Performance-Based RSUs and related Matching RSUs shall vest on the latter
of the last day of the Performance Period and the date of Separation from
Service; and



(ii)
other unvested RSUs and Matching RSUs shall vest immediately;





--------------------------------------------------------------------------------




provided, however, that for all RSUs and related Matching RSUs which Participant
has elected to receive pursuant to Article II, Section (b) of this RSU
Agreement, no such vesting shall occur upon a Separation from Service on account
of the Participant's Retirement unless such Separation from Service occurs more
than twelve months after the Effective Date.
(e)
Upon Participant's Separation from Service with the Company, its Affiliates and
its Subsidiaries prior to the fourth anniversary of an applicable Award Date for
any reason or under any circumstances other than those described in Article IV,
Section (d) above, all of the unvested RSUs and Matching RSUs with respect to
which such Award Date applies shall terminate and Participant shall have no
further rights or interests in such RSUs and Matching RSUs.



(f)
The Company shall make payment to Participant in settlement of the vested RSUs
(other than Performance-Based RSUs) and any vested Matching RSUs granted with
respect to such RSUs on the last day of the applicable Deferral Period unless
Participant's Separation from Service occurs prior to the last day of the
Deferral Period, in which event payment for such vested RSUs and Matching RSUs
shall be made within 90 days following the date of Participant's Separation from
Service, provided that the timing of the actual payment within such 90-day
period shall be in the sole discretion of the Company and Participant shall have
no election with respect to the timing of such payment.



(g)
Section 7.2 of the Plan to the contrary notwithstanding, the Company shall make
payment to Participant in settlement of the earned and vested Performance-Based
RSUs and any earned and vested Matching RSUs granted with respect to such
Performance-Based RSUs on the last day of the applicable Deferral Period.



(h)
Vested RSUs and Matching RSUs shall be settled by the issuance of a number of
whole Shares equal to the number of vested whole RSUs (except cash will be paid
in lieu of any fractional RSU). Upon full settlement of all of Participant's
vested RSUs and Matching RSUs, this RSU Agreement shall terminate.



(i)
Any provision of the Plan or the Election Agreement (including this RSU
Agreement) to the contrary notwithstanding, to the extent required by Section
409A of the Code and Treasury regulations issued thereunder, if Participant is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code
as of the date of Participant's Separation from Service, no payment or other
distribution of an amount pursuant to this Agreement that is deferred
compensation subject to Section 409A of the Code that is to be made on account
of such Separation from Service shall be made or commence sooner than six months
from the date of such Separation from Service (or, if earlier, the date of
Participant's death). In such case, all payments that were scheduled to be made
within such six-month period shall be accumulated without interest and paid in a
single payment on the first day of the seventh calendar month following such
Separation from Service.



ARTICLE V


Dividend Equivalents


If a cash dividend is paid on the Common Stock while Participant holds
outstanding RSUs and Matching RSUs that have not been settled, Participant shall
be credited with a dividend equivalent in an amount equal to the dividends
Participant would have received if Participant had been the owner of a number of
Shares equal to the number of RSUs and Matching RSUs credited to Participant on
such dividend payment




--------------------------------------------------------------------------------




date (the “Dividend Equivalent”). Any such Dividend Equivalent shall be
converted into additional RSUs or Matching RSUs as of the dividend payment date
by dividing the amount of the Dividend Equivalent by the Fair Market Value of a
Share on the dividend payment date. Such additional RSUs and Matching RSUs shall
be subject to the same terms and conditions and shall be earned and vested in
the same manner and at the same time as the RSUs and Matching RSUs with respect
to which the Dividend Equivalent is credited.




ARTICLE VI


Change of Control


(a)
If a Change of Control (as defined below) occurs, all RSUs and Matching RSUs
shall become fully earned and vested, if not already vested, and shall be
settled no later than 10 days following such Change of Control in the manner set
forth in Article IV, Section (g). Upon full settlement of all of Participant's
vested RSUs and Matching RSUs following a Change of Control, this RSU Agreement
shall terminate.



(b)
“Change of Control” means the occurrence of any of the following after the Award
Date:



(i)
Any person becomes the beneficial owner of securities of the Company
representing more than 50% of the combined voting power of the Company's then
outstanding securities that have the right to vote for the election of directors
generally. “Person” shall have the meaning ascribed to such term in Section
3(a)(9) of the Securities Exchange Act of 1934, as amended, and used in Sections
13(d)(3) and 14(d)(2) thereof, including a “group” as defined in Section 13(d)
thereof, other than (1) any employee plan established by the Company, (2) the
Company or any of its subsidiaries, (3) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (4) an entity owned,
directly or indirectly, by security holders (including, without limitation,
warrant or option holders) of the Company in substantially the same proportions
as their ownership of the Company. “Beneficial owner” shall have the meaning
ascribed to such term in Rule 13d-3 under such act.



(ii)
Continuing Directors cease for any reason to constitute a majority of the
directors of the Company then serving. “Continuing Directors” means directors of
the Company who were:



(x)
directors on the Award Date, or



(y)
elected or nominated for election with the approval of a majority of the
directors who, at the time of such election or nomination, were Continuing
Directors.



(iii)
A merger, consolidation or other business combination (including an exchange of
securities with the security holders of an entity that is a constituent in such
transaction) of the Company with any other entity, unless the voting securities
of the Company outstanding immediately prior to such merger, consolidation or
business combination continue to represent at least a majority of the combined
voting power of the securities having the right to vote for the election of
directors generally of the Company or the surviving entity or any parent thereof
outstanding immediately after such merger, consolidation or business combination
(either by remaining outstanding or by being converted into or exchanged for
voting securities of the surviving entity or parent thereof).



(iv)
The Company (taken as a whole with its subsidiaries) sells, leases or otherwise
disposes of all or substantially all of its assets (in one transaction or a
series of related transactions,





--------------------------------------------------------------------------------




including by means of a sale, lease or disposition of the assets or equity
interests in one or more of its direct or indirect subsidiaries), other than
such a sale, lease or other disposition to an entity of which at least a
majority of the combined voting power of the outstanding securities are owned
directly or indirectly by stockholders of the Company.


(v)
The occurrence of any other event or circumstance that results in the Company
filing or being required to file a report or proxy statement with the Securities
and Exchange Commission disclosing that a change of control of the Company has
occurred.



(c)
Notwithstanding the preceding, a Change of Control shall not be deemed to have
occurred for purposes of this Section unless such Change of Control also
satisfies the requirements for a permitted distribution event with respect to
such Participant for purposes of Code Section 409A(a)(2)(A)(v).





ARTICLE VII


Income and Employment Taxes


(a)
Participant shall be liable for any and all income taxes arising out of the
grant, the vesting or a payment in settlement of RSUs and Matching RSUs
hereunder. The Company shall have the power and the right to deduct or withhold,
or require Participant to remit to the Company, the minimum statutory amount to
satisfy federal, state and local taxes, domestic or foreign, required by law or
regulation to be withheld with respect to any taxable event arising as a result
of this RSU Agreement. The Committee may, in its sole discretion, permit
Participant to satisfy the withholding requirement, in whole or in part, by
having the Company withhold Shares having a value on the date the tax is to be
determined equal to the minimum statutory total tax that could be imposed on the
transaction. If permitted by the Committee, any election by Participant related
to share withholding shall be irrevocable, made in writing and signed by
Participant, and shall be subject to any restrictions or limitations that the
Committee, in its sole discretion, deems appropriate.



(b)
The Company shall be entitled to take any of the following actions in order to
satisfy FICA and other employment tax withholding obligations arising on account
of the grant, the vesting or a payment in settlement of RSUs and Matching RSUs
hereunder: (i) deduct from any amount accrued or payable under this RSU
Agreement, including withholding Shares, the amount equal to the FICA and other
employment taxes as may be required by law to be withheld with respect thereto,
(ii) require Participant to pay to the Company such withholding taxes, or (iii)
deduct from any other compensation payable to Participant the amount of any
withholding obligations with respect to amounts accrued or payable under this
RSU Agreement. The Committee shall determine in its discretion which of the
above actions shall be taken in order to satisfy FICA and employment tax
withholding obligations arising on account of amounts accrued or payable under
this RSU Agreement, including but not limited to withholding from amounts not
otherwise payable at such time or attributable to Shares not otherwise issuable
at such time by accelerating the issuance of Shares or the payment of such
amounts, to the extent permitted under Treasury Regulation
Section 1.409A-3(j)(4)(vi).



ARTICLE VIII






--------------------------------------------------------------------------------




Restrictions and Adjustments


(a)
Except as otherwise provided in the Plan or this RSU Agreement, Participant may
not sell, transfer, pledge, assign or otherwise dispose of the RSUs or Matching
RSUs which Participant elects to receive or is granted pursuant to this RSU
Agreement.



(b)
This Award shall not entitle Participant to any voting rights, dividends (other
than Dividend Equivalents as provided in Article V), rights upon liquidation or
other rights of owners of the Company with respect to any RSUs and Matching RSUs
unless and until shares of Common Stock are issued to Participant in respect of
such RSUs and Matching RSUs as provided herein.





ARTICLE IX


Other Terms


(a)
Participant understands that nothing in the Plan or this RSU Agreement shall
confer upon Participant any right to continue in the employ or in the service of
the Company, an Affiliate or a Subsidiary or interfere in any way with the right
of the Company, an Affiliate or a Subsidiary to terminate his or her employment
or services at any time, with or without cause.



(b)
This RSU Agreement shall be non-transferable and non-assignable except by will
and by the laws of descent and distribution.



(c)
Participant or Successor of Participant agrees that any dispute or disagreement
which may arise hereunder shall be determined by the Board of Directors or the
Committee in its sole discretion and judgment, and that any such determination
and any interpretation by the Board of Directors or the Committee of the terms
of the Plan or this RSU Agreement shall be final and binding and conclusive, for
all purposes, upon the Company, Participant or the Successor of Participant. No
member of the Board or the Committee shall be liable to any person for any
action, failure to act, omission or determination taken or made in good faith
with respect to the Plan or this RSU Agreement.



(d)
Any notice given by the Company to Participant shall be effective to bind any
person who shall acquire rights hereunder. The Company shall be under no
obligation whatsoever to advise Participant of the existence, maturity or
termination of any of Participant's rights hereunder and Participant shall be
deemed to have familiarized himself/herself with all matters contained herein
and in the Plan which may affect any of Participant's rights and privileges
hereunder.



(e)
This RSU Agreement is subject to the Plan and its terms and provisions
(including any subsequent amendments thereto), which Plan and its terms and
provisions are by this reference incorporated herein. In the event of a conflict
between any term or provision contained herein and a term or a provision of the
Plan, the applicable terms and provisions of the Plan will govern and prevail.



(f)
Subject to Article 12 of the Plan, the Election Agreement (including this RSU
Agreement) may be amended by mutual agreement of the parties in a written
instrument executed by the parties hereto or their legal representatives.
Notwithstanding the preceding sentence, the Company may amend the Election
Agreement (including this RSU Agreement) to the extent permitted by the Plan.



(g)
The amounts payable pursuant to this RSU Agreement are intended to be
compensation that complies with the requirements of and therefore is not subject
to the tax imposed by Section 409A of the Code,





--------------------------------------------------------------------------------




and this RSU Agreement and the Plan shall be limited, construed and interpreted
in accordance with such intent. To the extent that any payment or benefit
hereunder is subject to Section 409A of the Code, it shall be paid in a manner
that will comply with Section 409A of the Code, including Treasury regulations
issued thereunder and any other guidance issued by the Secretary of the Treasury
and the Internal Revenue Service with respect thereto.


(h)
Participant may not sell or otherwise dispose of Shares received pursuant to
this RSU Agreement unless Participant first satisfies himself/herself that such
Shares have been duly registered under the Securities Act of 1933 or that under
such Act no prospectus and no compliance with Regulation A of the Securities and
Exchange Commission are required for such sale or disposition and that no state
license or permit is necessary for such sale or disposition, or that such a
state license or permit, if required, has been duly issued.















































































--------------------------------------------------------------------------------




Exhibit A


Index Group


1. A.O. Srnith Corporation
AOS
3. AECOM Technology Corporation
ACM
4. American Woodrnark Corporation
AMWD
5. Anhui Conch Cement Co. Ltd. ADR
AHCHY
6. Apogee Enterprises, Inc.
APOG
7. Armstrong World Industries, Inc.
AWI
8. Asahi Glass Co. Ltd. ADR
ASGLY
9. Assa Abloy AB ADR
ASAZY
10. Astec Industries, Inc.
ASTE
11. Babcock & Wilcox Co
BWC
12. Beacon Roofing Supply, Inc.
BECN
13. Boral Limited ADR
BOALY
14. CaesarStone Sdot-Yam Ltd
CSTE
15. Cascade Corporation
CASC
16. Cementos Pacasmayo SM ADR
CPAC
17, Cemex, S.A.B. de C.V. ADR
CX
18. Comfort Systems USA, Inc.
FIX
19. Compass Minerals International, Inc.
CMP
20. CRH plc ADR
CRH
21. Deltic Timber Corporation
DEL
22. Dycom Industries Inc.
DY
23, Eagle Materials, Inc.
EXP
24. EMCOR Group, Inc.
EME
25. Fletcher Building Ltd. ADR
FCREY
26. Fluor Corporation
FLR
27. Foster Wheeler, Ltd.
FWLT
28. Geberit AG ADR
GBERY
29. Gibraltar Industries, Inc.
ROCK
30. Granite Construction Incorporated
GVA
31. Grasim Industries Ltd. ADR
GRSXY
32. Griffon Corporation
GFF
33. Headwaters, Inc.
HW
34. HeidelbergCement AG
HLBZF
35. Holcim Ltd
HCMLF
36. Home Depot, Inc.
HD
37. Hyster-Yale Materials Handling Inc
HY
38. Imerys SA
IMYSF
39. Indocement Tunggal Prakarsa Tbk ADR
PITPY
40. Ingersoll-Rand PLC
IR
41. James Hardie Industries PLC ADR
JHX
42. KBR, Inc.
KBR
43. Lafarge SA ADR
LFRGY
44. Layne Christensen Company
LAYN
45. Lennox International, Inc.
LII
46. LIXIL Group Corporation ADR
JSGRY
47. Louisiana-Pacific Corp.
LPX





--------------------------------------------------------------------------------




48. Lowe's Companies Inc.
LOW
49. LSB Industries, Inc.
LXU
50. Lumber Liquidators Holdings Inc
LL
51. Mil Homes, Inc.
MHO
52. Manitowoc Co Inc
MTW
53. Martin Marietta Materials, Inc.
MLM
54. Masco Corporation
MAS
55. MDU Resources Group Inc.
MDU
56. Meritage Homes Corporation
MTH
57. Mohawk Industries, Inc.
MHK
2. Monsanto Company
MON
58. MYR Group, Inc.
MYRG
59. Nacco Industries, Inc.
NC
60. NCI Building Systems, Inc.
NCS
61. Noranda Aluminum Holding Corp
NOR
62. Nortek Inc.
NTK
63. NVR, Inc.
NVR
64. Owens-Corning, Inc.
OC
65. PGT, Inc.
PGTI
66. Pool Corp.
POOL
67. Primoris Services Corporation
PRIM
68. PulteGroup, Inc.
PHM
69. Quanex Building Products Corp
NX
70. Quanta Services, Inc.
PWR
71. PT Semen Indonesia Tbk ADR
PSGTY
72. Sherwin-Williams Company
SHW
73. Simpson Manufacturing Co., Inc.
SSD
74. St. Joe Corporation
JOE
75. Tejon Ranch Corporation
TRC
76. Terex Corp.
TEX
77. Tetra Tech, Inc.
TTEK
78. Texas Industries, Inc.
TXI
79. Toll Brothers Inc.
TOL
80. Tractor Supply Company
TSCO
81. Trex Co. Inc.
TREX
82. Trinity Industries, Inc.
TRN
83. Tutor Perini Corp
TPC
84. United States Lime & Minerals, Inc.
USLM
85. Universal Forest Products Inc.
UFPI
86. URS Corporation
URS
87. US Concrete, Inc.
USCR
88. USG Corp
USG
89. Valmont Industries, Inc.
VMI
90. Vulcan Materials Company
VMC









